DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 03/12/2020.  In virtue of this filing, claims 1-20 are currently presented in the instant application.
Drawings
The drawing submitted on 03/12/2020 has been considered by Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald et al. (US Patent No.: 4,168,441, hereinafter, “McDonald”).
Regarding claim 16, McDonald teaches a device, comprising: two or more transmission lines that are operable to repeat an electromagnetic input signal at an output (see figure 2, transmission lines 22 and 23, input micro-wave source 24, output R load 21, col.2, ln.42-68, col.3, ln.1-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US Patent No.: 4,168,441, hereinafter, “McDonald”) in view of Schroderus et al. (US Patent No.: 6,195,274, hereinafter, “Schroderus”).
Regarding claim 1, McDonald teaches a device, comprising: two or more transmission lines that are operable to transform an electromagnetic input signal into an output signal (see figure 2, transmission lines 22 and 23, input micro-wave source 24, output R load 21, col.2, ln.42-68, col.3, ln.1-20).
It should be noticed that McDonald fails to teach transmission lines that are operable to transform an electromagnetic pulsed input signal into an oscillating output 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schroderus into view of McDonald in order to provide the impedance matching between cable and load.
Regarding claim 2, after combine, McDonald further teaches the two or more transmission lines comprise and materials (see figure 2, col.2, ln.56-58). Schroderus teaches linear transmission lines (see figure 1, cable).
Regarding claim 4, McDonald further teaches the transmission lines are driven in parallel at the input (see figures 1-2, transmission lines 22 and 23).
Regarding claim 8, McDonald further teaches transmission lines microstriplines (see col2, ln.45).
Regarding claim 13, McDonald and Schroderus, in combination, fails to teach various features as claimed.  Examiner, however, takes official notice that such features are well known in the art of telecommunications. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McDonald and Schroderus in order to make the device more compact and save space.
Regarding claim 14, McDonald and Schroderus, in combination, fails to teach various features as claimed.  Examiner, however, takes official notice that such features are well known in the art of telecommunications. 
before the effective filing date of the claimed invention to incorporate the teaching of McDonald and Schroderus in order to provide high transmit frequency.
Regarding claim 15, McDonald and Schroderus, in combination, fails to teach various features as claimed.  Examiner, however, takes official notice that such features are well known in the art of telecommunications. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McDonald and Schroderus in order to make the device more compact and save space.

Claims 3, 9-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US Patent No.: 4,168,441, hereinafter, “McDonald”) in view of Schroderus et al. (US Patent No.: 6,195,274, hereinafter, “Schroderus”) as applied to claims 1 and 16 above, and further in view of Marilleau (US Patent No.: 3,668,416).
Regarding claim 3, McDonald and Schroderus, in combination, fails to teach an electromagnetic transit time of the transmission lines is unequal. However, Marilleau teaches an electromagnetic transit time of the transmission lines is unequal (see figure 1, transmission lines 13 and 14, col.2, ln.16-48, different length of cable has different transit times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of 
Regarding claim 9, Marilleua further teaches one or more switching elements along the lengths of one or more transmission lines that are operable to alter the length of the transmission lines (see figures 1 and 3, transmission lines 18, 13 and 14, switch 17 or 17 a, col.2, ln.16-48).
Regarding claim 10, Marilleua further teaches a difference in transit times is equal to a pulse width of the input signal (see figure 4, it is clearly seen that having the different transit time in cable 13 and 14, but the same pulse width of input rectangular voltage pulse, col.2, ln.15-48).
Regarding claims 11 and 19, Marilleua further teaches a difference in transit times is equal to a pulse width of the input signal (see figure 4, it is clearly seen that having the different transit time in cable 13 and 14, but the same pulse width of input rectangular voltage pulse, col.2, ln.15-48). It appear to examiner that claiming a difference in transit times is less than a pulse width of the input signal would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept.
Regarding claims 12 and 20, Marilleua further teaches a difference in transit times is equal to a pulse width of the input signal (see figure 4, it is clearly seen that having the different transit time in cable 13 and 14, but the same pulse width of input rectangular voltage pulse, col.2, ln.15-48). It appear to examiner that claiming  a difference in transit times is greater than a pulse width of the input signal would depend .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US Patent No.: 4,168,441, hereinafter, “McDonald”) in view of Schroderus et al. (US Patent No.: 6,195,274, hereinafter, “Schroderus”) as applied to claim 1 above, and further in view of Gruchalla (US Pub. No.: 2009/0045886).
Regarding claim 5, McDonald and Schroderus, in combination, fails to teach the transmission lines are arranged in series at their output. However, Gruchalla teaches the transmission lines are arranged in series at their output (see figure 7, device 10 and device 200 connects in series, [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gruchalla into view of McDonald and Schroderus in order to provide the impedance matching between cable and load. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US Patent No.: 4,168,441, hereinafter, “McDonald”) in view of Schroderus et al. (US Patent No.: 6,195,274, hereinafter, “Schroderus”) as applied to claim 1 above, and further in view of Luo et al. (US Pub. No.: 2011/0293041, hereinafter, “Luo”).
Regarding claim 6, McDonald and Schroderus, in combination, fails to teach a polarity of all transmission lines is the same at the output. However, Luo teaches a polarity of all transmission lines is the same at the output (see figure 1B, [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Luo into view of McDonald and Schroderus in order to provide the impedance matching between cable and load. 
Regarding claim 7, Luo further teaches a polarity of at least one transmission line is inverted at the output (see figure 1A, [0020]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US Patent No.: 4,168,441, hereinafter, “McDonald”) in view of Marilleau (US Patent No.: 3,668,416).
Regarding claim 18, McDonald disclosed invention, but fails to teach a difference in transit times is equal to a pulse width of the input signal. However, Marilleau teaches a difference in transit times is equal to a pulse width of the input signal (see figure 4, it is clearly seen that having the different transit time in cable 13 and 14, but the same pulse width of rectangular voltage pulse, col.2, ln.15-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McDonald into view of Marilleau in order to provide the impedance matching between cable and load. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroderus et al. (US Patent No.: 6,195,274, hereinafter, “Schroderus”) in view of Gruchalla (US Pub. No.: 2009/0045886).
Regarding claim 17, Schroderus teaches transmission lines that are operable to transform an electromagnetic pulsed input signal into an oscillating output signal (see figures 1-2, input pulsed voltage source, oscillating output signal at load, col.3, ln.40-57).
It should be noticed that Schroderus fails to teach two or more sections in series and wherein each section comprises two or more transmission lines. However, Gruchalla teaches two or more sections in series and wherein each section comprises two or more transmission lines (see figure 7, device 10 and device 200 connects in series, [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gruchalla into view of Schroderus in order to provide the impedance matching between cable and load. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649